Citation Nr: 0409169	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  02-17 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis.

2.  Entitlement to an increased evaluation for right 
posterior compartment muscle pain with musculofascial 
symptoms, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from March 1990 to April 1994.  
This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which, in pertinent part, denied entitlement to 
service connection for ulcerative colitis and denied an 
evaluation in excess of 10 percent for right posterior 
compartment muscle pain with mild musculofascial symptoms.  
The veteran submitted a timely notice of disagreement in July 
2002.  Following issuance of a statement of the case in 
October 2002, the veteran's timely substantive appeal was 
received in October 2002.

By a rating decision issued in July 2002, the RO denied a 
claim of entitlement to service connection for depression.  
The veteran initially disagreed with that determination.  
However, in a statement in the substantive appeal received in 
October 2002, the veteran stated that he wished to 
"discontinue" the claim for service connection for 
depression.  That statement is a valid withdrawal of that 
claim.  That claim is not before the Board at this time.

After the Board obtained medical opinion in the case, the 
veteran was notified of that opinion and provided a copy of 
that opinion.  The veteran was notified, as required under 
38 C.F.R. § 20.903(a), that he could submit additional 
evidence.  The veteran did submit additional evidence, and 
that evidence is reviewed and discussed in the decision 
below.  As this additional evidence was provided or submitted 
by the veteran, the Board may review this evidence without 
consideration by the agency of original jurisdiction.  
38 C.F.R. §§ 20.903(b); 20.1304(b)(2) (2003).  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate the claim addressed in 
this decision, and all evidence necessary for an equitable 
decision of the claim addressed in this decision has been 
obtained.

2.  Ulcerative colitis is not defined by statute or 
regulation as a chronic disorder for which service connection 
may be presumed.

3.  The medical evidence of record establishes that it is 
less than likely that the veteran first manifested ulcerative 
colitis in service, or that ulcerative colitis became chronic 
during service, or that ulcerative colitis is etiologically 
related to the veteran's service.

4.  There is medical evidence that two muscle groups, Muscle 
Group (MG) XI and MG XII, are affected by the veteran's right 
leg posterior compartment disability.

5.  MG XI and MG XII disability which is manifested by 4/5 
muscle strength, an inability to run, and by subjective 
complaints of pain, muscle cramps, and fatigability in each 
muscle group, but not by evidence of an antalgic gait, muscle 
atrophy, or by bone, nerve or joint involvement, is the 
equivalent of moderately severe impairment of MG XI or XII.


CONCLUSIONS OF LAW

1.  The criteria for service connection for ulcerative 
colitis are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306, 
3.307, 3.309 (2003).

2.  The criteria for an increased, 20 percent, evaluation for 
right posterior compartment muscle pain with musculofascial 
symptoms, but no higher evaluation, have been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.40, 4.55(e), 4.56(c), 
4.73, Diagnostic Codes 5311, 5312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he first manifested ulcerative 
colitis during service, and that the diagnosis of hemorrhoids 
assigned at that time was in error, just as the initial 
diagnosis of hemorrhoids assigned post-service in February 
1995 was.  The veteran contends that medical evidence of 
record establishes such error.  The veteran further contends 
that post-service private medical opinion establishes that 
the veteran developed ulcerative colitis within one year 
following his service discharge.

The veteran also contends that his service-connected left leg 
disability has become more disabling since that disability 
was last evaluated for VA purposes.

Duty to assist

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was enacted.  This law redefined the obligations 
of VA with respect to the duty to assist, and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. § 5103A(f) (West 2002).

The VCAA describes certain duties owed by VA to a claimant.  
First, VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Second, VA also has a duty to assist the veteran 
in obtaining the evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The VCAA 
also provides that the duty to assist includes providing a 
medical examination or obtaining a medical opinion if 
necessary to make a decision on the claim.  

In this case, VA's duty to notify the veteran of the evidence 
and information necessary to substantiate the claim and to 
inform him as to whether he had the burden of producing or 
obtaining evidence were met in several ways.  Initially, the 
RO provided a duty-to-assist letter in June 2002.  The letter 
advised the veteran of the evidence necessary to establish 
entitlement to service connection for any disability, 
including a discussion of presumptive conditions, noting that 
service connection could be presumed for certain diagnoses 
within one year after military service.  The RO also informed 
the veteran of the criteria for an evaluation in excess of 10 
percent for his left leg disability.  This letter informed 
the veteran that he should provide names of treating 
physicians and facilities and identify any evidence that 
should be considered.  The RO also advised the veteran as to 
what VA would do to assist him to obtain the evidence 
necessary to support his claim.  The June 2002 letter 
specifically asked the veteran to tell VA if he knew of any 
additional evidence he would like considered and to likewise 
tell VA if he did not know of additional evidence he would 
like considered.  The Board finds that the June 2002 letter 
meets the requirement that VA request the claimant provide 
any evidence in his/her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).

In its July 2002 rating decision, the RO advised the veteran 
that ulcerative colitis was not a disorder for which service 
connection could be granted on a presumptive basis, and 
advised the veteran of the criteria for an evaluation in 
excess of 10 percent for right leg disability.  The cover 
letter to the rating decision advised the veteran as to his 
appeal rights if he disagreed with the decision, and 
described the decision review officer option.  In July 2002, 
the RO acknowledged receipt of the veteran's election of the 
decision review officer to review his appeal and advised the 
veteran as to how that process worked.  By a statement of the 
case issued in October 2002, the RO advised the veteran of 
the criteria for extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321, and advised the veteran of 
the criteria for evaluating muscle injuries under 38 C.F.R. 
§§ 4.56 and 4.73, DC  5312, among other regulations.  

Then, following its receipt of the appeal, in April 2003, the 
Board notified the veteran that an expert medical opinion was 
being requested regarding the claim of service connection for 
ulcerative colitis.  This letter advised the veteran that he 
would be provided with a copy of any medical opinion 
obtained.  Medical opinion was rendered by a statement dated 
in June 2003.  In December 2003, the veteran was provided 
with a copy of the expert medical opinion and afforded 60 
days to respond.  The veteran responded that he had no 
further evidence or argument to present.  In January 2004, a 
statement of a private physician was received.

The VCAA notification letter sent to the veteran in June 2002 
and the other communications of record essentially complied 
with the recent holding of Disabled American Veterans, et. 
al. v. Secretary of Department of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), which indicated that 30 days notice, 
under the provisions of 38 C.F.R. § 19.9(a)(2)(ii), is 
invalid to the extent it provides a claimant "not less than 
30 days" to respond to a VCAA notification letter sent by the 
Board because it is contrary to 38 U.S.C.A. § 5103(b), which 
provides a claimant one year to submit evidence.  The Board 
notes that more than one year has elapsed since the veteran 
was provided with the VCAA notice by the RO.  Moreover, the 
veteran's correspondence dated in June 2002 made it clear 
that he had no additional evidence to submit, as he 
specifically noted that he had completed and returned the 
waiver of further development provided in the VCAA letter.  
See also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
Section 701(b), 117 Stat. 2651, __ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103), which provides that VA may 
make a decision on the claim before the one-year period has 
expired without vitiating the notice.

The June 2002 letter from the RO regarding the VCAA was 
provided to the veteran soon after the veteran submitted his 
May 2002 claim for an increased evaluation for right leg 
disability, and preceded the June 2002 statement in which the 
veteran specifically sought service connection for ulcerative 
colitis.  The Board notes in particular that the veteran's 
June 2002 statement clearly reflects that the veteran 
understood that the advice he received in the VCAA letter was 
applicable to his claim for service connection for ulcerative 
colitis.  See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
The VCAA notice was provided to the veteran prior to a 
determination on the merits as to either of his claims.

As such, there is no prejudice to the veteran from the fact 
that the information regarding the VCAA was provided earlier 
in the same month in which he submitted the claim for service 
connection for ulcerative colitis, and there is no prejudice 
to the veteran from proceeding with appellate review, under 
the circumstances, including the veteran's specific reference 
to the June 2002 VCAA letter from the RO.  The Board finds 
that the veteran has been provided with adequate notice of 
the evidence needed to successfully prove his claim, and 
finds that there is no prejudice to him by appellate 
consideration of the claim at this time without a prior 
remand of the case to the RO for providing additional 
assistance to the veteran in the development of his claim as 
required by the VCAA or to give the veteran another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The VCAA provides that the duty to assist includes providing 
any medical examination or obtaining a medical opinion if 
necessary to make a decision on the claim.  In this case, the 
veteran provided private medical statements and private 
medical examination reports, and indicated that he did not 
desire further development of the evidence.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
fully satisfied its duties to inform and assist the veteran 
in this case.  

1.  Claim for service connection for ulcerative colitis

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110.  
Certain diseases which have been identified by statute or 
regulations as "chronic" and which become manifest to a 
degree of at least 10 percent within an applicable 
presumptive period, usually one year after service discharge, 
shall be considered to have been incurred in or aggravated by 
service, notwithstanding that there is no record of such 
disease during the period of service.  See 38 U.S.C.A. 
§ 1112(b); 38 C.F.R. §§ 3.307, 3.309(c).  These diseases 
include peptic ulcer disease, but do not include ulcerative 
colitis.  

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement. 

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).  

Factual background

The veteran's service enlistment examination, conducted in 
December 1989, is devoid of any medical diagnosis of a 
gastrointestinal disorder.  In the history completed by the 
veteran at the time of that examination, the veteran denied 
any stomach or intestinal trouble.  An April 1990 clinical 
note reflects that the veteran reported having rectal 
bleeding twice in one week.  The assigned diagnosis was 
hemorrhoid with trace guaiac positive stool on rectal 
examination.  Service clinical records thereafter are devoid 
of further complaints or medical treatment for rectal 
bleeding.  The summary of Physical Evaluation Board 
proceedings in March 1994 reflects that the veteran had right 
leg pain at the origin of the posterior compartment muscles, 
but is devoid of evidence of any other diagnosis.  The 
history prepared by the veteran in January 1994 discloses 
that the veteran denied frequent indigestion and stomach, 
liver, or intestinal trouble.  

Post-service clinical records include the report of a June 
1994 VA examination.  This report is devoid of any evidence 
that the veteran reported either intermittent, occasional, or 
chronic rectal bleeding or any gastrointestinal disorder.

Private clinical records reflect that, in March 1995, the 
veteran complained of blood in his stools.  In June 1995, the 
veteran again reported complaints of diarrhea and occasional 
mucus.  In January 1996, the veteran complained of diarrhea 
and blood-tinged stools.  The veteran reported having a long 
history of hemorrhoids since age 16, as well as a history of 
symptoms of peptic ulcer disease and inability to tolerate 
caffeine.  The physician determined that Crohn's disease 
should be ruled out.

The veteran underwent colonoscopy and 
esophagogastroduodenoscopy (EGD) in February 1996.  The 
veteran provided a history of rectal bleeding off and on for 
the past nine months, increasing in severity and frequency 
over the past six weeks. Ulcerative colitis, among other 
gastric disorders, was diagnosed. 

Private clinical records dated in May 2000 reflect treatment 
of a perianal, perirectal infection which had been drained 
and excised.  Those clinical notes reference the veteran's 
history of ulcerative colitis, diagnosed in 1996.  
Colonoscopy performed in May 2000 confirmed changes 
consistent with ulcerative colitis.  August 2001 treatment 
notes reflect recurrent perianal abscess formation.  December 
2001 treatment notes disclose continuing ulcerative colitis 
symptomatology requiring control with Prednisone.  

By a statement received in June 2002, the veteran sought 
service connection for ulcerative colitis.  The veteran 
attached a June 2002 medical statement from B.J.M., DO.  Dr. 
M. stated that it was a common mistake to diagnose rectal 
bleeding in a young male as hemorrhoidal bleeding, but that 
further examination of the veteran ruled out hemorrhoids.  
Dr. M. stated that, in hindsight, the veteran should have 
been diagnosed as having ulcerative colitis at the time of a 
March 1995 treatment note which diagnosed hemorrhoids 
instead.  Dr. M. noted that subsequent anoscopy and 
colonoscopy failed to disclose hemorrhoids.

In an expert medical opinion rendered in June 2003, a 
reviewer discussed the veteran's service clinical records and 
post-service clinical records.  The reviewer concluded that 
it was "theoretically possible" that rectal bleeding 
episodes the veteran complained of in service in April 1990 
were manifestations of ulcerative colitis, no colonoscopy was 
performed, so it was at least as likely as not that the 
assigned diagnosis of hemorrhoids was the cause of the rectal 
bleeding in 1990, rather than ulcerative colitis.  The 
reviewer also concluded that, as the veteran did not seek 
further treatment for rectal bleeding during service, it was 
at least as likely as not that his ulcerative colitis did not 
become chronic while he was in military service.  The 
reviewer further stated that it was at least as likely as not 
that active duty did not have any significant role in either 
the onset or continued activity of the veteran's ulcerative 
colitis.  The Board interprets the reviewer's opinion as a 
conclusion, in essence, that it was unlikely that ulcerative 
colitis diagnosed in 1996 was related to the veteran's 
service.  

A private operative summary dated in September 2003 reflects 
that the veteran underwent CVP (central venous port) 
placement and total proctocolectomy with Brooke ileostomy.  
The pathology report for tissue removed during that 
examination confirmed ulcerative colitis.  The report of the 
September 2003 history and physical conducted for purposes of 
the September 2003 surgery reflects that the veteran had an 
eight-year history of ulcerative colitis.  The discharge 
summary includes a comment that the veteran had tried 
multiple therapies for his ulcerative colitis over the past 
10 years.  

In December 2003, the Board notified the veteran that he had 
60 days in which to submit additional evidence.  In January 
2004, the Board received a medical statement from the surgeon 
who performed the September 2003 surgery.  That statement 
provides recent assessment of the veteran's post-surgical 
recovery, and includes an opinion that the veteran will be 
unable to resume his pre-surgical employment.  The statement 
does not include any medical fact or opinion regarding the 
etiology or onset of the veteran's ulcerative colitis not 
already provided in the clinical records of the veteran's 
treatment by that surgeon.

Analysis

The veteran contends that he is entitled to service 
connection for ulcerative colitis because that disorder was 
manifested within one year following his service discharge.  
However, ulcerative colitis is not among the disorders which 
may be presumed service connected when occurring within an 
applicable presumptive period.  

The veteran has provided a June 2002 medical statement which 
reflects that ulcerative colitis should have been diagnosed 
as early as March 1995.  The medical statement further 
indicates that, "The record also shows the patient's 
symptomatology deriving from a time before March of 1995 
being related to ulcerative colitis with pancolitis that was 
diagnosed on 2/14/96."  However, this statement does not 
indicate the length of the period prior to March 1995 in 
which the veteran had symptoms of ulcerative colitis.  

In particular, the medical statement did not indicate that 
the veteran's ulcerative colitis was manifested during 
service or continuously and chronically since his service 
separation.  Thus, the June 2002 medical statement does not 
substantiate the veteran's contention that his ulcerative 
colitis was first manifested in service or was continuous and 
chronic following his service.  

However, because the June 2002 medical statement suggests 
that the veteran's ulcerative colitis began prior to March 
1995, without specifying when, the Board requested further 
medical opinion to determine the likelihood that the 
veteran's ulcerative colitis was manifested during his 
service.  The June 2003 medical opinion, which indicated that 
it was "theoretically possible" that the veteran's April 
1990 complaints in service were related to ulcerative colitis 
diagnosed in 1996, is, in essence, an opinion that such a 
relationship was, given the facts of this case, less than 
likely.  The reviewer also concluded, in essence, that it was 
less than likely that the veteran's ulcerative colitis became 
chronic while he was in service, and that it was not at least 
as likely as not that the ulcerative colitis diagnosed in 
1996 had its onset during or was etiologically related to the 
veteran's service.  

In summary, although the veteran alleges that he had 
ulcerative colitis in service, and that his ulcerative 
colitis was chronic and continuous following service, the 
clinical evidence and opinion of record reflect that the 
veteran complained of rectal bleeding only one time during 
service, in April 1990.  The record further establishes that 
there was no notation regarding intestinal complaints during 
the remainder of the veteran's service, or during examination 
for discharge in 1994, or during VA examination in June 1994, 
or prior to January 1995.  

The veteran did seek treatment for rectal bleeding in March 
1995.  Although the diagnosis of ulcerative colitis was not 
assigned until February 1996, the June 2002 private medical 
opinion establishes that the veteran manifested ulcerative 
colitis by March 1995.  However, service connection for 
ulcerative colitis may not be presumed, since ulcerative 
colitis is not a disorder for which a presumption of service 
connection is applicable.  

The record is devoid of medical evidence or opinion that the 
veteran's ulcerative colitis was chronic or continuous 
following his 1994 service discharge until 1995.  Although 
the wording of the June 2003 medical opinion is somewhat 
convoluted, the Board interprets the reviewer's conclusions 
as a determination that it was less likely than not that the 
veteran's ulcerative colitis had its onset in service, has 
been chronic and continuous following his service, or is 
etiologically related to his service.  Thus, the persuasive 
medical evidence is against a finding that the veteran's 
ulcerative colitis had its onset during or was etiologically 
linked to the veteran's service.  

The Board notes, in relationship to the veteran's contention 
that ulcerative colitis had its onset within one year after 
his service discharge, that, even if the evidence supported 
that contention, the Board would not be authorized to grant 
service connection for ulcerative colitis, since ulcerative 
colitis is not identified by statute or regulation as a 
chronic disorder for which service connection may be granted 
if the disorder is shown within one year after service.  

As such, the preponderance of the evidence is against the 
claim.  As the evidence is not in equipoise, the provisions 
of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable.  The claim must be denied. 


2.  Claim for an increased evaluation for right posterior 
compartment muscle pain

Historically, the veteran's service medical records reflect 
that he sought treatment for right lower leg pain on numerous 
occasions.  The report of a Physical Evaluation Board, dated 
in February 1994, reflects that a diagnosis of right leg pain 
at the origin of the posterior compartment muscles was 
assigned. 

By a rating decision issued in May 1994, service connection 
was granted for right leg posterior compartment pain, and a 
10 percent evaluation was assigned for that disability, under 
DC 5312.  The veteran contends that his right lower leg 
disability has increased in severity since that rating 
decision.

VA examination conducted in June 2002 discloses that the 
veteran complained of right lower leg pain, increased by 
running.  The symptoms included muscle fatigue, weakness, 
cramping, and pain.  The veteran reported that the pain and 
right leg weakness did not affect other activities or 
functions unless the veteran attempted to lift objects 
weighing more than 100 pounds, but also reported that he was 
not able to keep up with the job requirements of his work as 
a police officer.

There was tenderness overlying the right leg, but with no 
muscle detachment, no loss of muscle substance, and no muscle 
herniation.  There was good muscle tone.  There was no nerve, 
bone, or tendon damage.  There was evidence of decreased 
power in MG XI and MG XII, but there was no joint 
involvement.  The veteran's posture and gait were normal.  
The examiner found no evidence of incoordination.

Private clinical records dated from May 2000 to June 2002 and 
in September 2003 are devoid of evidence of treatment of 
right leg pain.  

Applicable laws and regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. 4.7.  In exceptional cases where 
evaluations provided by the Rating Schedule are found to be 
inadequate an extraschedular evaluation may be assigned which 
is commensurate with the veteran's average earning capacity 
impairment due to a service-connected disorder.  38 C.F.R. 
§ 3.321(b).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40.

There is no specific diagnostic code which provides criteria 
for evaluation of posterior compartment pain.  Therefore, the 
veteran's right lower leg disability has been evaluated by 
the RO by analogy to a muscle injury of MG XII.  Diagnostic 
Code (DC) 5312 is applicable to rating impairment of Muscle 
Group XII.  Muscle Group XII is comprised of the anterior 
muscles of the leg: (1) the tibialis anterior; (2) extensor 
digitorum longus; (3) extensor hallucis longus; and (4) 
peroneus tertius.  The function of Muscle Group XII is 
associated with dorsiflexion (1); extension of the toes (2); 
and stabilization of arch; 3).  A noncompensable evaluation 
is assigned for slight injury; a 10 percent evaluation for 
moderate injury; a 20 percent evaluation for moderately 
severe injury; and a 30 percent evaluation for severe injury.

The current clinical evidence reflects that the veteran's 
posterior compartment pain and disability also affect MG XI.  
Muscle Group XI is comprised of the posterior and lateral 
crural muscles, and muscles of the calf: (1) triceps surae 
(gastrocnemius and soleus); (2) tibialis posterior; (3) 
peroneus longus; (4) peroneus brevis; (5) flexor hallucis 
longus; (6) flexor digitorum longus; (7) popliteus; and (8) 
plantaris.  The function of Muscle Group XI is associated 
with propulsion, plantar flexion of the foot (1); 
stabilization of the arch (2, 3); flexion of the toes (4, 5); 
and flexion of the knee (6).  Slight injury to these muscles 
warrants a noncompensable evaluation; moderate injury 
warrants a 10 percent evaluation; moderately severe injury 
warrants a 20 percent evaluation; and severe injury warrants 
a 30 percent evaluation.  38 C.F.R. § 4.73, DC  5311.

For compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).

Analysis

A review of the evidence discloses that the veteran's right 
lower leg compartment syndrome is manifested primarily by 
objective findings of muscle weakness of the two muscle 
groups, MG XI and MG XII, and subjective complaints of pain, 
muscle cramping, and muscle fatigue.  There is no apparent 
atrophy of muscle substance.  There is no evidence of nerve, 
bone, or joint impairment.  Despite mild (4/5) weakness in 
the two affected muscle groups, the veteran has normal gait 
and posture, and there is no apparent impairment of ankle or 
foot motion.  

Accordingly, with consideration of pain, diffusely decreased 
muscle power in both Muscle Groups XI and XII, which act on 
more than one joint, and decreased endurance and speed, the 
Board concludes that the preponderance of the evidence more 
nearly reflects moderately severe disability of Muscle Group 
XI or XII, so as to warrant a 20 percent evaluation.  
38 C.F.R. § 4.55(e).

The Board has considered whether an evaluation in excess of 
20 percent for right leg posterior compartment disability is 
warranted.  A rating in excess of 20 percent on the basis of 
nerve, bone, or joint involvement is not warranted, since 
there is no medical evidence of such involvement.  There is 
no evidence of incoordination, internal muscular scarring or 
muscle loss.  The evidence reflects that the veteran has not 
been medically treated for his right leg pain since his 
service discharge.  The two disability factors reported by 
the veteran, inability to run and interference with lifting 
objects over 100 pounds, are encompassed within the schedular 
criteria for evaluating muscle injury, and are not 
exceptional so as to warrant remand for consideration of an 
extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).  

There is no evidence which warrants an evaluation in excess 
of 20 percent.  The preponderance of the evidence is, 
therefore, not in equipoise to warrant an evaluation in 
excess of 20 percent based on resolution of reasonable doubt 
in the veteran's favor.  38 U.S.C.A. § 5107(b).  

ORDER

The appeal for service connection for ulcerative colitis is 
denied. 

An increased, 20 percent, evaluation, for right posterior 
compartment muscle pain with musculofascial symptoms, is 
granted, subject to laws and regulations governing effective 
dates of monetary awards.


	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



